Judge Owsley
delivered the opinion of the court.
The judgment in this case must be reversed, because the cou,'t instructed the jury that they were bound to find for the appellee, who was defendant in the court below, in consequence of his having produced in evidence a patent emanating under an adverse claim to that of the appellant, but which is of the same date, without also requiring the production of any evidence to shew that the appellee either enje;.e(] or held the possession under the patentee, or some person Claiming through him, requiring tnc appebee to manifest in any manner a connection between bis claim and that of the patent introduced bv him. See the case of Bowman against Bartlett, &c. 4 Bibb, 520.
The appellant must recover his cost in this suit.